Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant’s attempt to correct previous objections made to the specification filed 11/02/2021 has not been entered.  Numerous inconsistencies still exist within the specification as pointed out in the previous office action.  [0002] proposed an amendment in an attempt to remedy one objection to recite “”user’s requirements for industrial product design of electronic devices are also becomes higher” this is not clear. [0006] ] proposed an amendment which recites “Step02, clamped” In response to this amendment, “Step01 providing” recites an active step to a method, the proposed amendment is in past tense and there does not appear to be any previous support for the term “clamped” and thus would additionally not be given the foreign priority date of the 08/02/2018.  None of the amendments proposed to the specification have been shown to have support in the drawings or previously filed specification.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are discussed in the previous office action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant did not point out any support for the present amendments. For example, the position-limiting portion in the specification as originally filed is reference number 21 in the figures, it is unclear how this comprises a top surface facing the concave mold.  For the purpose of this examination it appears from the Drawings and specification as originally filed that the “position-limiting portion” is the bent edge portion or some portion of the convex or male mold as known in the art however; Applicant has failed to provide specific support for the amendments and they are inconsistent with the specification.


Claim Rejections - 35 USC § 102
The previous rejections under 35 U.S.C. 102(a)(1)/(a)(2) in the previous office action are currently withdrawn due to the claim amendments.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzuki  (US 20140348970 A1) referred to as Matsuzuki herein after
Regarding claim 1, Matsuzuki discloses a mold for processing glass, comprising:
a concave mold (21) defining a cavity, the concave mold comprises an inner
wall surrounding the cavity of the concave mold (see Fig 5);
a convex mold (22) cooperated with the concave mold (at least Fig 5); and a core mold (23) circumferentially fixed on the concave mold (Fig 5), wherein the core mold is fixed and detachable via pins (25), 
the core mold (23), the convex mold (22) and the inner wall of the cavity of the concave mold all collectively enclose the molding space capable of molding a three-dimensional glass substrate (Fig 5), wherein collectively enclose is not described in such a way in present claim 1 to require the surfaces of any particular mold piece of the present invention to define the mold cavity.

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
With the only difference between the core molds of claim 1 and the sleeve 23 of Matsuzuki being a duplication of parts with no unexpected result and no evidence to show patentable significance this duplication of parts would be obvious to one skilled in the art of molding.
Furthermore, Matsuzuki discloses the sleeve (23) fixed to the concave mold and not the convex mold as required by present claim 1. According to MPEP 2144.04 states:
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.)
Thus fixing the sleeve to the convex mold rather than the concave mold would be an obvious reversal of parts to one skilled in the art.
Regarding claim 2, the convex mold comprises a position-limiting portion (22) and a base fixedly connected to the position-limiting portion.  The position-limiting portion comprises a top surface shown by the arrow in Fig 5 of Matsuzuki below

    PNG
    media_image1.png
    543
    610
    media_image1.png
    Greyscale

 facing the bottom of the cavity defined by the concave mold.  The position-limiting portion further comprising a side surface extending from the top surface toward bottom of the cavity, the side wall is connected with the base (22a).  The core mold is surrounded on the side surface of the limiting portion.
Regarding claim 3, the side surface is considered to comprise a plurality of surfaces alternately arranged in sequence, and the joint of at least two adjacent surfaces is provided with a chamfer (Fig 5).
.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding Seymour are currently moot as these rejections have been withdrawn in view of the current amendments however this is no way an admission that Seymour does not read on the present invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It appears Applicant attempts to argue unexpected results over Matsuzaki, see page 5 of remarks “Matsuzuki can’t solve the problem due to their different structure” and page 7 “the applicant believed it can’t solve the problem of the instant claim 1, either”,  This is a mere allegation of unexpected results without any support or evidence. Furthermore, Applicant relies on “The figure 1 of the instant invention” to show different results.  This figure is not of record nor does the specification or instant claims include the “curve portion” Applicant relies on to show unexpected results thus there is no way this argument is commensurate in scope with the claims.  
As stated above, the differences between the attempted claimed invention and Matsuzuki is that Matsuzuki discloses a single core mold (23) fixed to the concave mold not the convex mold.  According to MPEP 2144.04 duplication of parts is obvious to one of ordinary skill in the art.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced
With the only difference between the core molds of claim 1 and the sleeve 23 of Matsuzuki being a duplication of parts with no unexpected result and no evidence to show patentable significance this duplication of parts would be obvious to one skilled in the art of molding.
One of ordinary skill in the art would expect additional mold pieces to allow for molding more complex shapes due to each mold piece providing a shape which would necessarily also require separation of multiple mold pieces for more complex molding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741